DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 16 June 2022, claims 1, 8, 14 and 17 have been amended, the 112(b) rejection is overcome by amendment, and claims 1-9, 12-14, and 16-17 remain in the application for further examination and consideration.
New in this Office Action are 103 rejections necessitated by amendment, and the 102 rejections are maintained for claims 5-7, 12-13 and 16.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 5-7, 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (JP 2014/032924 A). Hereinafter referred to as Saito.
Regarding claim 5, Saito discloses a sealing block assembly (Fig. 6, comprising of 15 and plurality of 16, “first heater block 15” and “second heater block 16” [0040]) comprising:
a first sealing block according to claim 1 (as set forth in claim 1 above and any one of the 16 in Fig. 6b), the main body unit of which is located on an outer edge of a battery case from which an electrode terminal protrudes (“second heater block 16 is a terminal from a straight line portion 16a having substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]), and
a second sealing block according to claim 1 (as set forth in claim 1 above and the other one of the 16 in Fig. 6b), the main body unit of which is located on an outer edge of the battery case parallel to the outer edge of the battery case from which the electrode terminal protrudes (“second heater block 16 is a terminal from a straight line portion 16a having substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]),
wherein the first sealing block and the second sealing block are formed so as to be symmetrical with each other (apparent in Fig. 6b).
Regarding claim 6, Saito discloses all the limitations for the sealing block assembly as set forth in claim 5 above, and further comprising a third sealing block (“first heater block 15” [0040]) for connecting the first sealing block and the second sealing block to each other (“when heated by the first heater block 15, a wide range from the position between the positive electrode terminal5a and the negative electrode terminal 6a on the peripheral edge of the terminal side 3a to the position close to the battery element 4 by the protruding portion 15b. To heat. Further, when heated by the second heater block 16, a wide range from the corner portion 12 where the terminal side 3a and the side side 3b intersect to the position close to the corner portion of the battery element 4 is heated. As a result, the portion 11 between the positive electrode terminal 5a and the negative electrode terminal 6a and the inner portion 13 of the corner portion 12 are also sufficiently heated” [0041] where Fig. 7 shows that this sequential heating of exterior material 3 disclosed in [0041] implies a connection of 15 to the pair of 16 due to geometrical design of the distinct heating blocks).
Regarding claim 7, Saito discloses all the limitations for the sealing block assembly as set forth in claim 6 above, and wherein the third sealing block is removably coupled to the first sealing block and the second sealing block (Fig. 6 where 15 and 16 are distinct parts separate from each other).
Regarding claim 12, Saito discloses all the limitations for the sealing block as set forth in claim 6 above, and wherein the first sealing block is connected to a first end of the third sealing block and the second sealing block is connected to a second end of the third sealing block (Fig. 7a and 7b combined where one end of 15a is adjacent to one of the pair of 16).
Regarding claim 13, Saito discloses all the limitations for the sealing block as set forth in claim 6 above, and wherein the third sealing block is fixedly coupled to the first sealing block and the second sealing block (“The highly flat portion located on the outermost peripheral edge portion is a heat-welded portion 10a in which the laminated films 2 are firmly heat-welded to each other without a gap, which is heated by directly contacting the heater blocks 8 and 9” [0019]).
Regarding claim 16, Saito discloses all the limitations for the sealing block assembly as set forth in claim 5 above, and 
wherein the curved structure of the wrinkle prevention unit of the first sealing block corresponds to only one rounded corner formed at an intersection of two side surfaces of the electrode assembly reception unit of the battery case (copy of Fig. 6b above in comparison to Fig. 4a where the shape of a heater block 16 corresponds to a distinct corner of battery element 4), and
wherein the curved structure of the wrinkle prevention unit of the second sealing block corresponds to only one other rounded corner formed at an intersection of two side surfaces of the electrode assembly reception unit of the battery case (copy of Fig. 6b above in comparison to Fig. 4a where the shape of the other heater block 16 corresponds to another corner of battery element 4 distinct from the one cited in the prior limitation).

Claim Rejections - 35 USC § 103
Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2014/032924 A) in view of Won et al (EP 2869361 A1). Hereinafter referred to as Saito and Won, respectively.
Regarding claim 1, Saito discloses a sealing block for sealing a pouch-shaped secondary battery (“The film exterior battery 1 of the present invention is manufactured by individually heat welding using a heater block” [0017]), the sealing block comprising:
a main body unit for sealing at least a part of an outer edge of a battery case from which an electrode terminal protrudes (16a Fig. 6B, “straight line portion 16a” [0040], which is a component of “second heater block 16” and has “substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]) by applying heat and/or pressure thereto (“to heat the laminated film 2, and the contact portion is heat-welded” [0028]); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (16b Fig. 6B, “extension portion 16b” [0040]), the wrinkle prevention unit comprising a curved structure (the curved edge formed by the perpendicular arrangement of 16a and 16b in Fig. 6b, which is copied and explicitly pointed out below), wherein
the wrinkle prevention unit further comprises an extension portion extended from the main body unit for connecting the curved structure of the wrinkle prevention unit to the main body unit (copy of Fig. 6b below – the portion of 16b that is labelled as the extension portion extends from the corresponding main body unit 16a),
wherein the curved structure of the wrinkle prevention unit corresponds to only one rounded corner formed at an intersection of two side surfaces of an electrode assembly reception unit of the battery case (copy of Fig. 6b below in comparison to Fig. 4a where the shape of heater block 16 corresponds to the corner of battery element 4) and is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (“the position close to the corner portion of the battery element 4 is heated” [0041]) whereby the curved structure minimizes the formation of wrinkles at the rounded corner of the electrode assembly reception unit (“little possibility that cracks, damage, or insulation failure of the laminated film 2 will occur” [0041]).

    PNG
    media_image1.png
    869
    689
    media_image1.png
    Greyscale

Saito does not disclose that the wrinkle prevention unit is coupled to a central part of the main body unit, and that the extension portion is disposed between the main body unit and the curved structure.
However, Won discloses a sealing block for sealing a pouch-shaped secondary battery ([0014]) that comprises a main body unit (200 Fig. 7, “sealing block” [0029]), and a wrinkle prevention unit coupled perpendicularly to the main body unit comprising a curved structure (220 Fig. 7) wherein the wrinkle prevention unit comprises an extension portion extended from the main body unit (300 Fig. 7, “spacing member” [0029]). Won teaches that the wrinkle prevention unit is coupled to a central part of the main body unit (Fig. 7 – spacing member 300 is disposed in a middle portion of the sealing block 200, and not at an edge), and that the extension portion is disposed between the main body unit and the curved structure (Fig. 7 – spacing member 300 is between holder 100 and sealing block 200 in the lateral and longitudinal directions). Won further teaches that this disposal of the extension portion enables the main body unit to be thermally deformed to minimize the thermal deformation of the lower surface of the main body unit so that the secondary battery is uniformly sealed, preventing electrolyte leakage ([0038]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the sealing block of Saito in view of Won such that the width of the extension portion of Saito is decreased, causing the wrinkle prevention unit to be coupled to a central part of the main body unit and the extension portion to be disposed between the main body unit and the curved structure in the longitudinal direction of the main body unit, in order to achieve a main body unit of minimized thermal deformation at its lower surface where contact with the secondary battery for sealing of the secondary battery takes place and to achieve a uniformly sealed secondary battery where electrolyte leakage is prevented.
Regarding claim 2, modified Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the main body unit is formed in a shape of a square pillar comprising a rectangular side surface (Saito “straight line portion 16a having substantially the same length as the side side 3b” [0040] where side 3b in Fig. 4 is rectangular, and “heater block” [0040], emphasis mine, is inherent of a pillar shape and the square cross-section is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration [is] … significant” MPEP 2144.04(IV)B).
Regarding claim 3, modified Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the extension portion protrudes from the main body unit so as to extend to the rounded corner of the electrode assembly reception unit (Copy of Saito Fig. 6b above).
Regarding claim 14, Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the sealing block is a single monolithic piece (Saito Fig. 6b where each 16 is represented as one heating block).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2014/032924 A) in view of Yageta et al (US 2006/0210872 A1). Hereinafter referred to as Yageta.
Regarding claim 8, Saito discloses a pouch-shaped battery case (“film exterior battery 1 has a bag-shaped exterior material 3 formed by bending one long laminated film 2” [0015]) manufactured using a sealing block for sealing the pouch-shaped secondary battery (“film exterior battery 1 of the present invention is manufactured by individually heat welding using a heater block for the terminal side 3a and a heater block 3b for the side side” [0017]), the sealing block comprising:
a main body unit for sealing at least a part of an outer edge of the battery case from which an electrode terminal protrudes (16a Fig. 6B, “straight line portion 16a” [0040], which is a component of “second heater block 16” and has “substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]) by applying heat and/or pressure thereto (“to heat the laminated film 2, and the contact portion is heat-welded” [0028]); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (16b Fig. 6B, “extension portion 16b” [0040]), the wrinkle prevention unit comprising a curved structure (the curved edge formed by the perpendicular arrangement of 16a and 16b in Fig. 6b, which is copied and explicitly pointed out above), wherein
the wrinkle prevention unit further comprises an extension portion for connecting the curved structure of the wrinkle prevention unit to the main body unit (copy of Fig. 6b above),
wherein the curved structure of the wrinkle prevention unit corresponds to only one rounded corner formed at an intersection of two side surfaces of an electrode assembly reception unit of the battery case (copy of Fig. 6b above in comparison to Fig. 4a where the shape of heater block 16 corresponds to the corner of battery element 4) and is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (“the position close to the corner portion of the battery element 4 is heated” [0041]) whereby the curved structure minimizes the formation of wrinkles at the rounded corner of the electrode assembly reception unit (“little possibility that cracks, damage, or insulation failure of the laminated film 2 will occur” [0041]);
wherein;
at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (“exterior material 3 formed by bending one long laminated film 2, and a battery element 4 housed inside the exterior material 3” [0015]),
a non-sealed portion is formed at one-side outer edge of the electrode assembly reception unit (the outer edge in copy of Fig. 7b above), the non-sealed portion adjacent the boundary of the rounded corner of the electrode assembly reception unit adjacent to which the curved structure of the wrinkle prevention unit is configured to be located (the outer edge shown in copy of Fig. 7b above is adjacent to the curved structure of heater block 16), and
sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit (the curved structure pointed out in copy of Fig. 6b above has a radius of curvature that corresponds to a corner of battery element 4 as shown in Fig. 7b), are formed at opposite ends of the one-side outer edge of the electrode assembly reception unit at which the non-sealed portion is formed (copy of Fig. 7b above also shows that the heater block 16 are disposed on opposite ends of the outer edge).
Saito does not disclose wherein the non-sealed portion is for gas discharge.
However, Yageta discloses a pouch-shaped battery case (“casing films 11” [0031]) manufactured using a sealing block (“sealing heads 23 are applied to casing films 11” [0043]) wherein at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (pair of 11 in Fig. 2 including a “cup area 11a” [0035]) and sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit. Yageta teaches wherein the non-sealed portion is for gas discharge (“casing films 11 are thermally sealed except for one side to make the shape of a bag which has an internal space for receiving cell element 13, and an electrolytic solution is poured into the bag. Subsequently, the remaining one side is thermally sealed in a reduced pressure atmosphere to seal cell element 13. For sealing cell element 13 in the reduced pressure atmosphere, a vacuum sealing machine can be used, which has a vacuum chamber that is provided therein with a thermal sealing device.” [0039]). Yageta further teaches that the gas discharge allows the battery case and the electrode assembly of the secondary battery to be in close contact with each other ([0039]), which improves the battery’s space efficiency ([0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the non-sealed portion of the pouch-shaped battery case of Saito in view of Yageta wherein the non-sealed portion is for gas discharge in order to achieve close contact between the battery case and the electrode assembly that improves the space efficiency of the battery case.
Regarding claim 9, modified Saito discloses all the limitations for the pouch-shaped battery case as set forth in claim 8 above, and wherein each of the sealed portions is formed so as to be adjacent to a boundary of the corner of the outer edge of the electrode assembly reception unit (Fig. 7b where each 16 is adjacent to a corner of battery element 4).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2014/032924 A) in view of Won et al (EP 2869361 A1) as applied to claim 1 above, and further in view of Yageta et al (US 2006/0210872 A1). Hereinafter referred to as Yageta.
Regarding claim 4, Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the wrinkle prevention unit is located at one of corners of opposite ends (Fig. 7b where one 16 is located at one corner of the battery) of an outer edge of the electrode assembly reception unit (see copy of Fig. 7b below).
Saito does not disclose wherein the outer edge of the electrode assembly reception unit is through which gas is charged.

    PNG
    media_image2.png
    674
    712
    media_image2.png
    Greyscale

However, Yageta discloses a sealing block for sealing a pouch-shaped secondary battery (“sealing heads 23 are applied to casing films 11” [0043] in which the casing films 11 are components of a “film covered battery 10” [0031]) and an outer edge of the secondary battery includes corners. Yageta teaches wherein the outer edge of the electrode assembly reception unit is through which gas is charged (“casing films 11 are thermally sealed except for one side to make the shape of a bag which has an internal space for receiving cell element 13, and an electrolytic solution is poured into the bag” [0039], which in other words discloses that after or when the sealing head 23 is used, one side is left open at atmospheric pressure and, therefore, gases), and that this configuration allows an electrolytic solution to be poured into the pouch-shaped secondary battery through the outer edge of the reception unit and be thermally sealed by a vacuum sealing machine to cause the exterior film and the electrode assembly of the secondary battery to be in close contact with each other ([0039]), improving the battery’s space efficiency ([0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the electrode assembly reception unit of the pouch-shaped secondary battery of Saito in view of Yageta wherein its outer edge is through which gas is charged in order to achieve a means for pouring in an electrolytic solution in which the secondary battery can be further sealed by a vacuum sealing machine that improves the space efficiency of the secondary battery, resulting in close contact of its exterior film and electrode assembly.

Regarding claim 17, Saito discloses a pouch-shaped battery case (“film exterior battery 1 has a bag-shaped exterior material 3 formed by bending one long laminated film 2” [0015]) manufactured using a sealing block for sealing the pouch-shaped secondary battery (“film exterior battery 1 of the present invention is manufactured by individually heat welding using a heater block for the terminal side 3a and a heater block 3b for the side side” [0017]), the sealing block comprising:
first and second sealing blocks formed so as to be symmetrical with each other (16 in Figs. 6 and 7 where the pair of 16 is symmetrical to one another), each of the first and second sealing blocks comprising:
a main body unit for sealing at least a part of the battery case by applying heat and/or pressure thereto (“to heat the laminated film 2, and the contact portion is heat-welded” [0028]), wherein the main body unit of the first sealing block is located on an outer edge of the battery case from which an electrode terminal protrudes (16a Fig. 6B, “straight line portion 16a” [0040], which is a component of “second heater block 16” and has “substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]), and the main body unit of the second sealing block is located on an outer edge of the battery case parallel to the outer edge of the battery case from which the electrode terminal protrudes (“substantially the same length as the side side 3b” [0040]); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (16b Fig. 6B, “extension portion 16b” [0040]), the wrinkle prevention unit comprising a curved structure (the curved edge formed by the perpendicular arrangement of 16a and 16b in copy of Fig. 6b above) that corresponds to a rounded corner of an electrode reception unit of the battery case (Fig. 7b where each 16 is adjacent to a distinct corner of battery element 4), wherein
the wrinkle prevention unit further comprises an extension portion extended from the main body unit for connecting the curved structure of the wrinkle prevention unit to the main body unit (copy of Fig. 6b below – the portion of 16b that is labelled as the extension portion extends from the corresponding main body unit 16a),
wherein the curved structure of the wrinkle prevention unit is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (“the position close to the corner portion of the battery element 4 is heated” [0041]) whereby the curved structure minimizes the formation of wrinkles at the rounded corner of the electrode assembly reception unit (“little possibility that cracks, damage, or insulation failure of the laminated film 2 will occur” [0041]);
wherein:
at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (Fig. 1 shows that the upper and lower cases of exterior film 3 make up the reception unit for battery element 4),
a non-sealed portion is formed at one-side outer edge of the electrode assembly reception unit (the outer edge in copy of Fig. 7b above), the non-sealed portion between the boundaries of the rounded corners of the electrode assembly reception unit adjacent to which the curved structures of the wrinkle prevention units of the first and second sealing blocks are configured to be located (the outer edge shown in copy of Fig. 7b above is adjacent to the curved structure of each heater block 16), and
sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit (“second heater block 16, a wide range from the corner portion 12 where the terminal side 3a and the side side 3b intersect to the position close to the corner portion of the battery element 4 is heated … and heat welded” [0041]), are formed at opposite ends of the one-side outer edge of the electrode assembly reception unit at which the non-sealed portion is formed (copy of Fig. 7b above also shows that the heater block 16 are disposed on opposite ends of the outer edge)..
Saito does not disclose that the wrinkle prevention unit is coupled to a central part of the main body unit, that the extension portion is disposed between the main body unit and the curved structure, and wherein the non-sealed portion is for gas discharge.
However, Won discloses a sealing block for sealing a pouch-shaped secondary battery ([0014]) that comprises a main body unit (200 Fig. 7, “sealing block” [0029]), and a wrinkle prevention unit coupled perpendicularly to the main body unit comprising a curved structure (220 Fig. 7) wherein the wrinkle prevention unit comprises an extension portion extended from the main body unit (300 Fig. 7, “spacing member” [0029]). Won teaches that the wrinkle prevention unit is coupled to a central part of the main body unit (Fig. 7 – spacing member 300 is disposed in a middle portion of the sealing block 200, and not at an edge), and that the extension portion is disposed between the main body unit and the curved structure (Fig. 7 – spacing member 300 is between holder 100 and sealing block 200 in the lateral and longitudinal directions). Won further teaches that this disposal of the extension portion enables the main body unit to be thermally deformed to minimize the thermal deformation of the lower surface of the main body unit so that the secondary battery is uniformly sealed, preventing electrolyte leakage ([0038]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the sealing block of Saito in view of Won such that the width of the extension portion of Saito is decreased, causing the wrinkle prevention unit to be coupled to a central part of the main body unit and the extension portion to be disposed between the main body unit and the curved structure in the longitudinal direction of the main body unit, in order to achieve a main body unit of minimized thermal deformation at its lower surface where contact with the secondary battery for sealing of the secondary battery takes place and to achieve a uniformly sealed secondary battery where electrolyte leakage is prevented.
Moreover, Yageta discloses a pouch-shaped battery case (“casing films 11” [0031]) manufactured using a sealing block (“sealing heads 23 are applied to casing films 11” [0043]) wherein at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (pair of 11 in Fig. 2 including a “cup area 11a” [0035]) and sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit. Yageta teaches wherein the non-sealed portion is for gas discharge (“casing films 11 are thermally sealed except for one side to make the shape of a bag which has an internal space for receiving cell element 13, and an electrolytic solution is poured into the bag. Subsequently, the remaining one side is thermally sealed in a reduced pressure atmosphere to seal cell element 13. For sealing cell element 13 in the reduced pressure atmosphere, a vacuum sealing machine can be used, which has a vacuum chamber that is provided therein with a thermal sealing device.” [0039]). Yageta further teaches that the gas discharge allows the battery case and the electrode assembly of the secondary battery to be in close contact with each other ([0039]), which improves the battery’s space efficiency ([0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the non-sealed portion of the pouch-shaped battery case of Saito in view of Yageta wherein the non-sealed portion is for gas discharge in order to achieve close contact between the battery case and the electrode assembly that improves the space efficiency of the battery case.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721